380 So. 2d 241 (1980)
Helen A. COLLINS
v.
Lynda Sue BLACK.
No. 51651.
Supreme Court of Mississippi.
February 20, 1980.
*242 Warner, Ray & Cobb, Harvey B. Ray, Meridian, for appellant.
Eppes & Shannon, Walter W. Eppes, Jr., Meridian, for appellee.
Before ROBERTSON, WALKER and LEE, JJ.
WALKER, Justice, for the Court:
Helen A. Collins filed suit in the Circuit Court of Lauderdale County, Mississippi, against Lynda Sue Black for personal injuries sustained in an automobile collision.
The trial court directed a verdict in favor of Collins on the issue of liability and submitted to the jury the issue of damages. The jury returned a verdict in favor of the plaintiff for $1,138.60 in actual damages and $5,000.00 punitive damages.
Following the entry of final judgment on the jury verdict, a series of post-judgment events transpired:


                   CHRONOLOGY OF POST-JUDGMENT
DATE               EVENTS                     
February 6, 1979   Jury Verdict is returned for $1,138.60
                   actual damages and $5,000 punitive
                   damages.
February 8, 1979   Final judgment on jury verdict is
                   entered for $1,138.60 actual damages,
                   $5,000 punitive damages and
                   all costs.
February 9, 1979   Plaintiff files motion for additur.
February 14, 1979  Plaintiff files motion for a new
                   trial.
February 14, 1979  Defendant files motion for remittitur
                   as to punitive damages.
February 25, 1979  Following an extended hearing the
                   court entered order granting additur
                   as to actual damages and remittitur
                   as to punitive damages. The trial
                   court thereby held that the actual
                   damages ($1,138.60) were inadequate
                   as contrary to the overwhelming
                   weight of the evidence
                   and failed to take into account the
                   physical pain and mental suffering
                   experienced by plaintiff. The trial
                   court also held that the punitive
                   damages ($5,000) were excessive
                   and contrary to the overwhelming
                   weight of credible evidence and
                   that there was insufficient evidence
                   to support the defendant's ability
                   to pay same and the court was of
                   the opinion that the $5,000 punitive
                   damages award was intended to be
                   actual damages beyond the court's
                   instruction that it must award at
                   least $1,138.60. Thus an additur of
                   $5,000 was granted respecting the
                   actual damages increasing them to
                   $6,138.60 and a remittitur of all
                   punitive damages ($5,000.00) was
                   granted. The parties were given
                   one week in which to make known
                   their election respecting the suggested
                   additur and the suggested
                   remittitur.
February 20, 1979  Plaintiff files motion for new trial
                   as to damages only.
February 22, 1979  Defendant files defendant's acceptance
                   agreement of additur unqualifiedly
                   accepting additur of $5,000
                   and agreeing to suffer judgment
                   for acutal damages in the amount
                   of $6,138.60.
February 22, 1979  Plaintiff files plaintiff's rejection
                   of amount of additur accepting
                   additur "in principal" but rejecting
                   the ordered amount of $5,000 as
                   being insufficient.
February 22, 1979  Plaintiff files plaintiff's rejection
                   of remittitur taking exception to
                   the remittitur of $5,000 punitive
                   damages.
February 22, 1979  An extended hearing is held and
                   order entered entitled "Order Respecting
                   Post-Judgment Filings, Rescinding
                   Former Judgment and Entering
                   Amended Judgment." By
                   this order the trial judge adjudicated
                   that the actual damages returned
                   by the jury of $1,138.60
                   was inadequate as it failed to take
                   into account any pain and suffering
                   experienced but the inadequacy of
                   actual damages was cured by the
                   defendant's agreement to suffer
                   additur in the amount of $5,000
                   thereby increasing the actual damages
                   to $6,138.60. The trial court
                   also held that the punitive damages
                   awarded by the jury ($5,000) was
                   contrary to the overwhelming
                   weight of the credible evidence and
                   without supporting evidence and
                   that a remittitur of all punitive
                   damages was proper.
                   Thus an amended judgment was
                   entered that the plaintiff recover
                   $6,138.60 for actual damages only.
February 23, 1979  Order overruling motion for a new
                   trial and motion for new trial as to
                   damages only.

*243 Thus, in summary, the total amount of the original jury verdict of $6,138.60 (as to which $1,138.60 had been for actual damages and $5,000 was for punitive damages) was amended to make a judgment in the aggregate amount of $6,138.60 for actual damages only.

I.
In the first assignment of error, appellant alleges that error was committed by the trial court in refusing to permit Dr. Donald E. Cook (in the presence of the jury) to give testimony with regard to problems the plaintiff experienced in her right leg which the evidence showed was broken six months after the automobile collision between plaintiff and defendant. This assignment of error is wholly without merit.

II.
The appellant argues in her second assignment of error that the trial court erred in granting an insufficient additur of $5,000 to the special damages of $1,138.60 and in remitting the entire amount of punitive damages ($5,000) rendered by the jury verdict.
The jury returned its verdict for actual damages in the amount stipulated to as special damages ($1,138.60) for medical bills, loss of wages and property damages, and found punitive damages in the amount of $5,000.00. Numerous post-trial motions were filed concerning the verdict rendered and the trial judge found inter alia that:
(1) Punitive damages were excessive and contrary to the overwhelming weight of the credible evidence.
(2) There was no evidence to support defendant's ability to pay $5,000.00 punitive damages.
(3) That all or a substantial part of the verdict for punitive damages was intended to be for additional actual damages over and beyond the court's instruction as to the amount it must award the plaintiff.
It was against this background that the trial judge elected to remit the entire amount of punitive damages of $5,000.00 concurrently with entering an additur to the actual damages by the same amount.
The acceptance of the additur by the defendant in the amount of $5,000.00 increased the appellant's actual damages to $6,138.60.
The proof revealed that Mrs. Collins was never hospitalized as a result of the accident of April 5, 1977. While Mrs. Collins was taken to a Meridian Hospital for first aid, she was discharged within a few hours. The attending physician, Dr. William Anderson, caused her to be x-rayed and he testified that all x-rays were negative for any fracture. She had no lacerations which required suturing although she had glass particles about her face and eyes. Mrs. Collins conceded that she was completely recovered from the eye problem in a short period of time. Mrs. Collins was bruised about the arms and body but she admitted a full recovery therefrom. The accident occurred on April 5, 1977, and she returned to her work at Lockhead Aircraft Company by April 26, 1977. The stipulation that the parties had reached prior to trial included all monetary losses for medical bills, loss of wages and property damage related to the automobile accident. The only statement of damages omitted from the stipulation was for any pain and suffering that Mrs. Collins may have experienced as a result of the accident.
As to actual damages, i.e., specials and pain and suffering, the judgment of the trial court allowed the plaintiff to recover all of her specials of $1,138.60, plus the court's additur of $5,000 for pain and suffering.
After a careful review of the record, we are of the opinion that the learned trial judge was imminently correct in allowing the additur and the same is reasonable and commensurate with the proof.
As to the issue of the remittitur of punitive damages by the trial judge, the appellee-defendant concedes that the trial court erred in remitting the entire award of punitive damages of $5,000.
*244 The facts were undisputed that the appellee voluntarily consumed a sufficient amount of intoxicating beverages which affected her ability to safely operate a motor vehicle, that she ran into plaintiff's vehicle, that when she did so, she was driving at an unreasonable rate of speed, on the wrong side of the highway, and did not stop after the collision.
Under the above circumstances, we are of the opinion that the trial court improperly disallowed the jury verdict of $5,000 in punitive damages. It is the long settled and uniformly adhered to rule in our jurisprudence that the amount of punitory or exemplary damages is solely within the discretion of the jury, and, no matter what the sum of their finding might be, interference therewith, unless for exceptional causes, is discouraged. Standard Life Insurance Co. of Indiana v. Veal, 354 So. 2d 239 (Miss. 1978); Yazoo and Mississippi Valley Railroad Co. v. May, 104 Miss. 422, 61 So. 449 (1913); New Orleans, Jackson, and Great Northern Railroad Co. v. Hurst, 36 Miss. 660 (1859).
Also, the pecuniary ability to respond to a verdict for punitive damages may be considered by a jury, but it is not the sole factor to be considered by them. Allen v. Ritter, 235 So. 2d 253 (Miss. 1970). Therefore, the jury verdict as to punitive damages in the amount of $5,000.00 is reinstated.
For the above and foregoing reasons, the judgment of the trial court for actual damages in the amount of $6,138.60 is affirmed; the judgment of the trial court remitting the jury verdict of $5,000.00 for punitive damages is reversed and the punitive damages' award of $5,000.00 is reinstated.
AFFIRMED IN PART, REVERSED IN PART AND RENDERED.
PATTERSON, C.J., SMITH and ROBERTSON, P. JJ., and SUGG, BROOM, LEE, BOWLING and COFER, JJ., concur.